DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

With this action, the Finality of the previous action filed 01/15/2021 is withdrawn in view of the New Rejections herein.

Claims 1, 2, 5, 7-9, 11-16, 22, 24, 35, 36, 60, 64, 70, 74 and 84-87 are pending in this application, Claims 1, 2, 5, 7-9, 11-16, 60, 64, 70 and 74 are acknowledged as withdrawn, Claims 22, 24, 35, 36 and 84-87 were examined on their merits.

The provisional rejection of Claims 22, 24, 35, 36 and 84-87 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 14, 15, 20 and 21 of copending Application No. 15/668,101 (reference application) in view of Nakamura et al. (1982), cited in the IDS, and du Moulin et al. (1985), of record, has been withdrawn due to the Applicant’s arguments regarding the du Moulin et al. reference not teaching the clarification of LAL being found to be persuasive.



et al. (1982), both cited in the IDS, Du Moulin et al. (1985), of record, and as evidenced by Pyrogene (2012), cited in the IDS, and PyroStar (2014), of record, has been withdrawn due to the Applicant’s arguments regarding the du Moulin et al. reference not teaching the clarification of LAL being found to be persuasive.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




et al. (1982), both cited in the IDS, Tanaka et al. (EP 0507952A1), and as evidenced by Pyrogene (2012), cited in the IDS, and PyroStar (2014), of record.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of detecting an endotoxin in a sample using a chromogenic assay, the method comprising:
a)    contacting the sample with a reagent comprising limulus amebocyte lysate (LAL) and a chromogenic substrate;
b)    measuring a chromogenic effect resulting from a change in the chromogenic substrate in the presence of endotoxin in the sample;
wherein the LAL has had a portion of its coagulogen removed and has been clarified by centrifugation or filtration, and
wherein the method is capable of detecting endotoxin at a concentration of 0.0005 EU/mL.

This is made obvious by the co-pending ’101 Application which is drawn to a method of detecting an endotoxin in a biological sample using a chromogenic assay, the method comprising:
a)    contacting the biological sample with an aqueous reagent comprising limulus amebocyte lysate (LAL) and Ac-lle-Glu-Ala-Arg-pNA (SEQ ID NO: 1);

wherein the LAL has had a portion of coagulogen removed.

The ‘101 Application does not teach a method wherein the LAL which has had a portion of its coagulogen removed has been clarified by centrifugation or filtration, as required by Claim 22.

Nakamura teaches the fractionation of LAL into three fractions by heparin-sepharose chromatography:  Fraction A containing pro-clotting enzyme. Fraction B containing coagulogen and Fraction C containing pro-clotting enzyme activating factor precursor (proactivator); and wherein the conversion of proactivator to active form (activator) was an endotoxin-dependent reaction (Pg. 217, Abstract and Pg. 219, Fig. 1);
wherein enzyme activity was detected only in Fraction C when separately analyzed and when combined.  Fractions A and C provided the second highest level of enzyme activity in the presence of endotoxin (indicative of proactivator being converted to activator by the presence of endotoxin and activating pro-clotting enzyme (thereby reading on LAL which has had a portion of its coagulogen removed) (Pg. 220, Table 1 and Pg. 221, Fig. 3).

et al. teaches preparation of LAL lysate by homogenizing Limulus blood cells (hemocytes) to lyse the cells, centrifuged then filtering the lysed sample to obtain a filtrate (Pg. 23, Lines 24-35).

It would be inherent in the method of Tanaka et al. that the LAL would have had a portion of its coagulogen removed and be clarified because the LAL sample in the reference is prepared using the same methodology as claimed.  Therefore, it would be expected to have the same properties and characteristics.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the ‘101 Application of detecting endotoxin in a sample using a chromogenic LAL assay which utilizes LAL which has had a portion of its coagulogen removed, with the method of Tanaka et al. of preparing a LAL which has been clarified by filtration because this is no more than the use of a known technique (centrifugation and filtration of LAL) to improve a similar product (LAL which has had a portion of its coagulogen removed) in the same way (endotoxin detection by LAL with composition free of extraneous potentially interfering components).





The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (C) Use of known technique to improve similar devices (methods, or products) in the same way;

There would be a reasonable expectation of success in making this substitution and combination given that the kinetic chromogenic assay of the ‘101 Application including the active enzyme components of LAL was well known, the Nakamura et al. reference has established that coagulogen is unnecessary for that assay, such that removal of the coagulogen (such as by fractionation) would be expected to still allow for chromogenic detection of endotoxin in a sample, and Tanaka et al. teaches that clarified LAL was routinely prepared by filtration.

The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.




84, 85, 86 and 22 & 87 which require respectively; “wherein the LAL has less than 30% (wt/wt) of coagulogen relative to total protein in the LAL as measured by SDS-PAGE and protein stain”, “wherein the LAL is visibly clear”, and “wherein the LAL has an optical density absorbance of about 1 to about 1.1 at 300 nm, about 0.2 to about 0.4 at 350 nm, about 0.1 to about 0.2 at 400 nm, about 0.1 to about 0.15 at 450 nm, about 0.1 at 500 nm, or combination thereof” and “wherein the method is capable of detecting endotoxin at a concentration of 0.0005 Eu/ml in a kinetic assay”, these appear to be characteristic properties of an LAL which has had a portion of its coagulogen removed and has been clarified by filtration and centrifugation.  As the combined prior art teaches the preparation of LAL which has had a portion of its coagulogen removed and has been clarified by centrifugation and filtration, it would therefore be expected to have the same properties and characteristics as claimed.  The Examiner notes that kinetic chromogenic endotoxin LAL assays were known in the art before the effective filing date of the instant invention to have a detection limit of 0.0002 Eu/ml in a single assay and 0.0005 Eu/ml in a multiassay (see PyroStar, Pg. 5, Lines 1-12).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 


This is not found to be persuasive as there is no provision for rejections to “be held in abeyance” and therefore the rejections are maintained in full for reasons of record set forth above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 35, 36, and 84-87 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tanaka et al. (EP 0507952 A1), as evidenced by PyroStar (2014), of record.





et al. teaches preparation of LAL lysate by homogenizing Limulus blood cells (hemocytes) to lyse the cells, centrifuging the lysate and then filtering the lysate sample to obtain a filtrate (Pg. 23, Lines 24-35), adding a chromogenic substrate (Boc-Leu-Gly-Arg-pNA) to the filtrate and then contacting the filtrate with a biological product/sample (aqueous solution of endotoxin or [1→3]β-D-glucan]) and measuring the chromogenic effect (Pg. 23, Lines 35-40).

It would be inherent in the method of Tanaka et al. that the LAL would have had a portion of its coagulogen removed and be clarified because the LAL sample in the reference is prepared using the same methodology as claimed.  Therefore, it would be expected to have the same properties and characteristics.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

With regard to the limitations of Claims 84, 85, 86 and 22 & 87 which require respectively; “wherein the LAL has less than 30% (wt/wt) of coagulogen relative to total protein in the LAL as measured by SDS-PAGE and protein stain”, “wherein the LAL is visibly clear”, and “wherein the LAL has an optical density absorbance of about 1 to about 1.1 at 300 nm, about 0.2 to about 0.4 at 350 nm, about 0.1 to about 0.2 at 400 nm, about 0.1 to about 0.15 at 450 nm, about 0.1 at 500 nm, or combination thereof” and “wherein the method is capable of detecting endotoxin at a concentration of 0.0005 Eu/ml in a kinetic assay”, these appear to be characteristic properties of an LAL which has had a portion of its coagulogen removed and has been clarified by filtration and centrifugation.  
same properties and characteristics as claimed.  The Examiner notes that kinetic chromogenic endotoxin LAL assays were known in the art before the effective filing date of the instant invention to have a detection limit of 0.0002 Eu/ml in a single assay and 0.0005 Eu/ml in a multiassay format (see PyroStar, Pg. 5, Lines 1-12).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 24, 35, 36, and 84-87 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tanaka et al. (EP 0507952 A1), as applied to Claims 22, 35, 36, and 84-87 above, and further in view of Torano et al. (1984).

The teachings of Tanaka et al. were discussed above.

Tanaka et al. did not teach a method wherein the chromogenic substrate is Ac-Ile-Glu-Ala-Arg-pNA, as required by Claim 24.

et al. teaches that the clotting enzyme responsible for the endotoxin-mediated activation of the cellularly based blood coagulation system of Limulus hydrolyzes substrates including Ac-Ile-Glu-Ala-Arg-pNA and Boc-Leu-Gly-Arg-pNA (Pg. 407, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Ac-Ile-Glu-Ala-Arg-pNA chromogenic substrate as taught by Torano et al. for the Boc-Leu-Gly-Arg-pNA chromogenic substrate as taught by Tanaka et al. because both chromogenic substrates are art-recognized equivalents for the detection of the clotting enzyme responsible for endotoxin mediated clotting in the Limulus coagulation system.  The MPEP states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution based on the availability of the substrates and artisan preference.  There would have been a reasonable expectation of success in making this modification because both substrates were known in the art to by hydrolyzed by the enzyme responsible for endotoxin-mediated coagulation in Limulus blood.

s 22, 24, 35, 36 and 84-87 are rejected under 35 U.S.C. § 103 as being unpatentable over Berzofsky (US 5,310,657) in view of Nakamura et al. (1982), both cited in the IDS, Tanaka et al. (EP 0507952 A1), and as evidenced by Pyrogene (2012), cited in the IDS, and PyroStar (2014).

Berzofsky teaches a method of detecting endotoxin in a sample using a chromogenic assay, comprising: contacting a sample with a reagent comprising limulus amebocyte lysate (LAL) and a chromogenic substrate and measuring the chromogenic effect resulting from a change in the chromogenic substrate in the presence of endotoxin in the sample, wherein the substrate is Ac-lle-Glu-Ala-Arg-pNa (Columns 11-12, Claim 1-2 and Column 4, Lines 54-55), and reading on Claims 22 in part and 24;
wherein the assay functions by activation of pro-clotting enzyme in LAL by endotoxin and detection of cleavage of chromogenic substrates thereby (Column 4, Lines 1-5);







e.g., normal serum albumin, plasma protein fraction and anti-hemophilic factor USP, immune globulin, Rho(D) immune globulin and antihuman globulin serum (Column 6, Lines 44-58), and reading on Claims 35 and 36.

Berzofsky does not teach a method wherein the LAL has had a portion of its coagulogen removed and has been clarified by centrifugation or filtration and wherein the method is capable of detecting endotoxin at a concentration of 0.0005 Eu/ml in a kinetic assay, as required by Claims 22 and 87;
wherein the LAL has less than 30% (wt/wt) of coagulogen relative to total protein in the LAL as measured by SDS-PAGE and protein stain, as required by Claim 84; wherein the LAL is visibly clear, as required by Claim 85;
or wherein the LAL has an optical density absorbance of about 1 to about 1.1 at 300 nm, about 0.2 to about 0.4 at 350 nm, about 0.1 to about 0.2 at 400 nm, about 0.1 to about 0.15 at 450 nm, about 0.1 at 500 nm, or combination thereof, as required by Claim 86.

fractionation of LAL into three fractions by heparin-sepharose chromatography:  Fraction A containing pro-clotting enzyme.  Fraction B containing coagulogen and Fraction C containing pro-clotting enzyme activating factor precursor (proactivator); and wherein the conversion of proactivator to active form (activator) was an endotoxin-dependent reaction (Pg. 217, Abstract and Pg. 219, Fig. 1);
wherein enzyme activity was detected only in Fraction C when separately analyzed and when combined.  Fractions A and C provided the second highest level of enzyme activity in the presence of endotoxin (indicative of proactivator being converted to activator by the presence of endotoxin and activating pro-clotting enzyme (thereby reading on LAL which has had a portion of its coagulogen removed) (Pg. 220, Table 1 and Pg. 221, Fig. 3).

Tanaka et al. teaches preparation of LAL lysate by homogenizing Limulus blood cells (hemocytes) to lyse the cells, centrifuging the lysate and then filtering the lysate sample to obtain a filtrate (Pg. 23, Lines 24-35), adding a chromogenic substrate (Boc-Leu-Gly-Arg-pNA) to the filtrate and then contacting the filtrate with a biological product/sample (aqueous solution of endotoxin of [1→3]β-D-glucan]) and measuring the chromogenic effect (Pg. 23, Lines 35-40).



et al. that the clarified LAL would have had a portion of its coagulogen removed because the LAL sample in the reference is prepared using the same methodology as claimed.  Therefore, it would be expected to have the same properties and characteristics.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chromogenic endotoxin assay of Berzofsky which relies on the proclotting enzyme in LAL (inherently containing proactivator) whereby endotoxin activates proactivator to activator which in turn activates the pro-clotting enzyme to clotting enzyme, which cleaves the chromogenic substrate, to substitute the LAL which has had a portion of its coagulogen removed as taught by Nakamura et al. for the complete LAL of Berzofsky because Nakamura teaches that the coagulogen fraction is unnecessary for the activation of proclotting enzyme by endotoxin (see also Pyrogene, Pg. 4, Fig. 1) and therefore unnecessary for the performance of a chromogenic endotoxin assay.  All of the enzyme factors for performing the assay are found in the LAL which has had a portion of its coagulogen removed as taught by Nakamura et al. above.  This is no more than the substitution of one known element (LAL which has had a portion of its coagulogen removed) for another (complete LAL) to obtain predictable results (chromogenic endotoxin detection by LAL with composition free of extraneous potentially interfering components). 


The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(B) Simple substitution of one known element for another to obtain predictable results

It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Berzofsky and Nakamura et al. of detecting endotoxin in a sample using a chromogenic LAL assay which utilizes LAL which has had a portion of its coagulogen removed, with the method of Tanaka et al. of preparing a LAL which has been clarified by centrifugation and filtration because this is no more than the use of a known technique (centrifugation and filtration of LAL) to improve a similar product (LAL which has had a portion of its coagulogen removed) in the same way (endotoxin detection by LAL with composition free of extraneous potentially interfering components). The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
et al. reference has established that coagulogen is unnecessary for that assay such that removal of the coagulogen (such as by fractionation) would be expected to still allow for chromogenic detection of endotoxin in a sample, and Tanaka et al. teaches that clarified LAL was routinely prepared by centrifugation.  

The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

With regard to the limitations of Claims 84, 85, 86 and 22 & 87 which require respectively; “wherein the LAL has less than 30% (wt/wt) of coagulogen relative to total protein in the LAL as measured by SDS-PAGE and protein stain”, “wherein the LAL is visibly clear”, and “wherein the LAL has an optical density absorbance of about 1 to about 1.1 at 300 nm, about 0.2 to about 0.4 at 350 nm, about 0.1 to about 0.2 at 400 nm, about 0.1 to about 0.15 at 450 nm, about 0.1 at 500 nm, or combination thereof” and “wherein the method is capable of detecting endotoxin at a concentration of 0.0005 Eu/ml in a kinetic assay”, these appear to be characteristic properties of an LAL which has had a portion of its coagulogen removed and has been clarified by filtration and centrifugation.  

same properties and characteristics as claimed.  The Examiner notes that kinetic chromogenic endotoxin LAL assays were known in the art before the effective filing date of the instant invention to have a detection limit of 0.0002 Eu/ml in a single assay and 0.0005 Eu/ml in a multiassay (see PyroStar, Pg. 5, Lines 1-12).

Response to Arguments

Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Claim 22 recites a method of detecting an endotoxin in a sample using a chromogenic assay using LAL that has had a portion of its coagulogen removed and that has been clarified by centrifugation or filtration, "wherein the method is capable of detecting endotoxin at a concentration of 0.0005 EU/ml." Applicant alleges the cited documents do not disclose or suggest a method with the recited features (Remarks, Pg. 8, Lines 6-9).



et al. (1982), both cited in the IDS, Tanaka et al. (EP 0507952A1), and as evidenced by Pyrogene (2012), cited in the IDS and PyroStar (2014) makes obvious the claimed limitations.

The Applicant argues that Berzofsky discloses an endotoxin method using unprocessed and untreated LAL and does not mention the removal of coagulogen from the LAL or the clarification thereof by centrifugation or filtration (Remarks, Pg. 8, Lines 10-15).

In response to Applicant's arguments against the Berzofsky reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  In this instance, it is through combination of Berzofsky with Tanaka et al. whom teaches preparation of LAL lysate by lysing Limulus blood cells, centrifuging the lysate and then filtering the lysate, that the instant limitations are met, in part.  It would be inherent in the method of Tanaka et al. that the LAL would have had a portion of its coagulogen removed because the LAL sample in the reference is prepared using the same methodology as claimed.  Therefore, it would be expected to have the same properties and characteristics.



In response to Applicant's arguments against the Nakamura reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  In this instance, the reference was cited only for its teaching that the fraction of LAL with coagulogen removed still has activity in the presence of endotoxin, a finding indicative that coagulogen is unnecessary for the reaction of LAL with endotoxin.  As discussed above, it is through combination of Berzofsky with Tanaka et al., whom teaches preparation of LAL lysate by lysing Limulus blood cells, centrifuging the lysate, then filtering the lysate, that the instant limitations are met in part.

The Applicant argues that du Moulin does not disclose anywhere that coagulogen can be removed from LAL or that LAL can be clarified by centrifugation or filtration and notes that the LAL used by the reference is commercially available LAL (Remarks, Pg. 8, Lines 22-29 and Pg. 9, Lines 1-22).

et al. is no longer relied upon for any rejection.

The Applicant argues that Pyrogene and PyroStar do not cure the alleged deficiencies of Berzofsky and Nakamura, noting that the references do not teach or suggest removing coagulogen from LAL or the clarification thereof by centrifugation or filtration.  Applicant notes that the Pyrogene reference is drawn to the isolation of a single enzyme which can act on a fluorescent substrate upon activation by endotoxin and PyroStar is drawn to removing Factor G from LAL and to removing coagulogen (Remarks, Pg. 9, Lines 23-29 and Pg. 10, Lines 1-4).

In response to Applicant's arguments against the Pyrogene and PyroStar references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  In this instance, the Pyrogene reference was cited only for its teaching that the coagulogen fraction is unnecessary for the activation of proclotting enzyme by endotoxin and therefore unnecessary for the performance of a chromogenic endotoxin assay, while PyroStar was cited only for its teaching that kinetic chromogenic endotoxin LAL assays were known in the art before the effective filing date of the instant invention to have a detection limit of 0.0002 Eu/ml in a single assay and 0.0005 Eu/ml in a multiassay (see PyroStar, Pg. 5, Lines 1-12).



This is not found to be persuasive for the following reasons, clearly it was known in the art prior (see Nakamura et al. above) to the effective filing date that the coagulogen portion of LAL was unnecessary for its use in chromogenic assay of endotoxin.  Further, it was clearly known in the art prior to the effective filing date of the instant invention that LAL could be prepared as claimed (see Specification, Example 2) by first centrifuging the LAL and then filtering the centrifuged lysate, see Tanaka et al. above.  

The Applicant argues that the ordinary artisan in possession of the cited prior art, would not have arrived at the claimed invention of LAL that has had a portion of its coagulogen removed and which has been clarified by centrifugation or filtration (Remarks, Pg. 10, Lines 14-21).





et al. teaches preparation of LAL lysate by lysing Limulus blood cells, centrifuging the lysate and then filtering the lysate.  It would be inherent in the method of Tanaka et al. that the LAL would have had a portion of its coagulogen removed because the LAL sample in the reference is prepared using the same methodology as claimed.
Therefore, it would be expected to have the same properties and characteristics.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Berzofsky and Nakamura et al. of detecting endotoxin in a sample using a chromogenic LAL assay which utilizes LAL which has had a portion of its coagulogen removed, with the method of Tanaka et al. of preparing a LAL which has been clarified by centrifugation and filtration because this is no more than the use of a known technique (centrifugation and filtration of LAL) to improve a similar product (LAL which has had a portion of its coagulogen removed) in the same way (endotoxin detection by LAL with composition free of extraneous potentially interfering components).

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        03/23/2021